Per Curiam.

The transcript originally filed in this case showed that the term of the Court at which the indictment was returned and the defendant arraigned, was held by David Sheeks, Esq., and not by Judge Clay pool, the judge of said Court, and did not disclose the authority by which said Sheeks assumed to act in that capacity, or by what means he become for the time being the judge of said Court. Afterwards, in answer to a certiorari, the clerk furnished a transcript embodying an appointment of said Sheeks by the officers of the county, under the statute.
Rut one error is assigned and that is based upon said omission in the record, which is now supplied.
The judgment is affirmed, with costs.